Citation Nr: 0310364	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.  

(The issue of entitlement to an increased rating for 
lumbosacral strain, residual of a mortar fragment wound, with 
pudendal neuralgia, currently rated as 20 percent disabling, 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1967 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  By a 
February 1991 rating action, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability rating.  By a December 1991 rating 
action, the RO increased the rating for the appellant's PTSD 
to 30 percent.  In addition, an increased rating for PTSD was 
denied in November 1994.  The Board notes that no notice of 
disagreement (NOD) was received at the RO during the one-year 
period following the mailing of the February 1991 
notification.  See 38 C.F.R. §  20.200 (2002).  Consequently, 
this issue is not on appeal following an original award.  

By a September 1997 action, the Board remanded this rating 
issue for development of the evidence.  In a rating action, 
dated in May 1999, the RO increased the rating for the 
appellant's PTSD to 50 percent.  In November 1999, the Board 
remanded again so that additional development could be 
undertaken.  By a December 2002 rating action, the RO 
increased the rating for the appellant's PTSD to 70 percent.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for lumbosacral strain, 
residual of a mortar fragment wound, with pudendal neuralgia, 
currently rated as 20 percent disabling.  This is done 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The veteran's service-connected PTSD has resulted in his 
being demonstrably unable to obtain or retain employment.  


CONCLUSION OF LAW

An increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.27, 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Each service- 
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2002 ).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

In addition, when rating the appellant's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed after the 
appellant filed his claim for increase, which was at some 
point before a 1994 rating decision.  (The new criteria have 
been in effect since November 7, 1996.  See 61 Fed. Reg. 
52,695-702 (Oct. 8, 1996) (effective Nov. 7, 1996).)  
Therefore, adjudication of a claim for an increased rating 
must now include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used to assign a rating.  
Id. at 313. (The Board notes that the appellant was advised 
of the new criteria in a March 1997 supplemental statement of 
the case.  )

The appellant's service-connected PTSD is currently evaluated 
as 70 percent disabling.  Under the new schedular criteria, a 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The criteria in effect prior to those listed above provide 
for a 70 percent rating when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Id.  A 
total rating was also warranted if the veteran was 
demonstrably unable to obtain or retain employment.  Id; 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Since the Board must consider whether the appellant would 
qualify for a higher evaluation under either set of criteria, 
see Karnas, supra, consideration under the old criteria will 
be undertaken first.

In the present case, the Board finds that, with resolution of 
reasonable doubt in the appellant's favor, the evidence 
supports a grant of a total schedular rating for his service- 
connected PTSD under the old criteria.  The evidence tends to 
show that the appellant's current unemployability can be 
attributed to PTSD.  Significantly, a private medical 
statement from A.K.C., M.D., dated in July 1998, shows that 
at that time, Dr. C., indicated that he had been treating the 
appellant since March 1991 for PTSD.  Dr. C. stated that the 
appellant had been working at the New York State Department 
of Corrections and had recently undergone two surgeries to 
correct a right inguinal hernia.  However, Dr C. noted that 
the surgeries were unsuccessful in relieving the appellant's 
pain, and that the combination of his nervous problem and his 
physical problem had escalated to the point that he could not 
endure the pain any more.  Dr. C. further noted that the 
frequency of the appellant's emotional outbursts, his 
agitation and loud outbursts, and his conflict with his 
supervisor and co-workers, had all escalated to the point 
that he was let go from state employment in March 1998.  Dr. 
C. reported that he continued to treat the appellant on an 
outpatient basis and that since the appellant had been off 
work, he had become increasingly restless, was unable to 
"stay put," and was always "on the go."  According to Dr. 
C., the appellant was excitable, irritable, and it did not 
take much for him to have loud outbursts.  As a result of the 
increased tension, agitation, and anxiety, the appellant's 
medication was increased.  The appellant had been so nervous 
and uptight that he had lost some appetite and had lost 28 
pounds.  The appellant felt his life was worth nothing, which 
caused him continuing insomnia.  He had a hard time focusing 
his mind and concentrating.  The appellant's social activity 
was limited to the point that he was practically housebound 
and was reclusive.  He only had a few friends he could talk 
to.  It was Dr. C.'s opinion that the combination of the 
appellant's PTSD and his physical problems had adversely 
effected his ability to concentrate and deal effectively with 
other people, and had also markedly impaired his industrial 
capacity to maintain any gainful employment.

A private psychiatric evaluation report shows that in 
September 1998, the appellant underwent a psychiatric 
evaluation which was conducted by H.B., M.D.  Following the 
mental status evaluation, the appellant was diagnosed with 
the following: (Axis I) (1) PTSD, chronic, (2) major 
depressive disorder, recurrent, severe, with psychotic 
features, (3) obsessive compulsive disorder, (4) rule out 
bipolar II disorder, with atypical features, (Axis III) (1) 
post shrapnel injuries from Vietnam, (2) entrapment of the 
ilio-inguinal nerve, per history, (Axis IV) psycho-social 
stressors, severe, unable to work, socially isolated, living 
alone with elderly mother, litigations, (Axis V) Global 
Assessment of Functioning (GAF) score of 30 to 35, past 
unknown.  Dr. B. stated that the appellant had worked at the 
United States Postal Service for approximately 15 years.  
During that period of time, the appellant had difficulties 
relating with his supervisor and finally gave up his job.  
The appellant sought treatment in Cleveland, Ohio, and then 
drifted around, finally returning to Elmira and obtaining a 
job with the Elmira Correctional Facility as a truck driver.  
Dr. B. indicated that the appellant was apparently quite able 
to perform his job until he was injured while lifting a load 
onto his truck.  The surgeries that were performed were not 
successful in eliminating the pain in the inguinal groin 
area.  The appellant worked for approximately three years 
following the injury but was finally placed on disability in 
June 1997 and had not worked since.  Dr. B. noted that over 
the last year or so, the appellant's symptoms had escalated 
and he had become more severely depressed, and at times, 
suicidal.  The appellant had been unable to socialize, and he 
isolated himself.  He had developed more paranoid ideation, 
and his PTSD symptoms had worsened.  According to Dr. B., the 
appellant's disability was total, and it was his opinion that 
the appellant's injury at work markedly exacerbated his PTSD 
and depression.  

In January 2000, the RO received a decision from the Social 
Security Administration (SSA), dated in October 1998, which 
shows that at that time, the SSA determined that the 
appellant was disabled under the Social Security Act and was 
thereby entitled to Social Security disability benefits.  
According to the SSA decision, the appellant's primary 
diagnosis was adjustment disorder, with depressed mood, and 
his secondary diagnosis was PTSD.  The RO also received the 
medical records utilized in reaching the above decision. The 
records include a private medical statement from J.D., Ph.D., 
clinical psychologist, dated in June 1998, which shows that 
at that time, Dr. D. diagnosed the appellant with PTSD and 
dysthymic disorder, with panic.  In the statement, Dr. D. 
noted that the appellant's psychiatric test results showed 
that the appellant's depression level was quite high and that 
he was experiencing significantly high symptoms of hyper-
arousal and anxiety.  According to Dr. D., the appellant's 
high level of intrusive experiences indicated that he could 
be having nightmares or flashbacks and was suffering 
upsetting memories of past events.  Dr. D. concluded that 
without the support of therapeutic involvement and the 
ability of the appellant to talk out some of his problems, he 
would have difficulty adjusting to a vocational setting.  

In December 2002, the appellant underwent a psychiatric 
examination, which was conducted by Dr. C., his private 
physician.  In the examination report, Dr. C. indicated that 
since the appellant's return from military service, he had 
had a hard time adjusting to his civilian life.  The 
appellant managed to work in the post office for four years.  
However, due to his anxiety and stress, he resorted to 
compulsive gambling and ended up in Cleveland for 
rehabilitation for 30 days.  Because of that, he lost his job 
at the post office.  The appellant subsequently worked for 
the State Correctional Facility for nine years until he was 
hurt and his condition prevented from going back to work.  
Dr. C. stated that at present, the appellant was constantly 
nervous, edgy, and hypervigilant.  The appellant experienced 
panic attacks and repetitive behavior such as checking doors, 
windows, car doors, etc.  According to Dr. C., if the 
appellant did not do that, he almost went "berserk."  Dr. 
C. reported that the appellant was constantly "on the go," 
even though he had no place to go.  He had become socially 
withdrawn, and under pressure, he easily became agitated or 
would stutter a lot.  Dr. C. stated that because of the 
appellant's extreme apprehension, anxiety, and panic attacks, 
he could not form any relationship with others.  

Upon mental status evaluation, the appellant was loud, 
excitable, irritable, and anxious.  The appellant talked with 
some stuttering, and additional tension and nervousness made 
him louder and stutter more.  The appellant easily became 
agitated and frustrated.  He showed no signs of delusional 
ideas or thought disorder.  The appellant was very loquacious 
and showed some pressure of speech.  He was very sentimental, 
often touching on events that made him upset and would cause 
him to breakdown.  The appellant led a very monotonous life 
style, going "walking and walking," and he had no social 
connection or social activity.  The appellant's tolerance for 
noise, pressure, and stress was extremely low.  His affect 
was constricted and depressive, and his mood was low.  The 
appellant was often pessimistic about the future and was 
constantly worried.  He could not relate effectively to other 
people and had no interest in a relationship with a woman.  
The appellant's sensorium was clearly intact.  The appellant 
was constantly on guard and vigilant.  He had a hard time 
focusing his mind and concentrating.  The appellant's 
capacity for impulse control and control over his emotional 
outbursts was somewhat compromised.  The Diagnoses were the 
following: (Axis I) (1) PTSD, chronic, with features of 
generalized anxiety, (2) obsessive-compulsive disorder, 
compulsive gambling, (Axis III) (1) shrapnel wounds on the 
left lower neck, (2) neuralgia, (3) periformis, (4) lumbar 
sprain, (5) nerve entrapment syndrome after inguinal hernia 
surgery, (6) total right knee replacement, (7) low threshold 
for pain, pressure, and stress, (Axis V) GAF score of 45; GAF 
score of the past year of 55.  Dr. C. stated that it was his 
opinion that the veteran was not capable of gainful 
employment due to service-connected nervous disability.  

The Board finds the evidence of record contains descriptions 
of the appellant's functional impairment that are significant 
in light of the old criteria used to rate psychiatric 
symptomatology.  Both VA and private examination reports tend 
to support a conclusion that the appellant's adverse 
symptomatology renders him unable to maintain employment.  
Given the references in the record to the appellant being 
disabled due to PTSD, and the reasonable inference that 
unemployability has been due to PTSD, the Board is persuaded 
that the appellant is demonstrably unable to maintain 
employment due to PTSD.  In light of the old criteria, which 
allow for the assignment of a 100 percent rating when it is 
shown that the veteran is demonstrably unable to obtain or 
retain employment, and with application of the benefit-of- 
the-doubt doctrine, the Board finds that the evidence 
supports a grant of a 100 percent schedular evaluation for 
PTSD under the old rating criteria.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson, supra.  (Further 
analysis under the new criteria is not necessary given the 
award of a total rating under the old criteria.)

In deciding this claim, the Board has considered the 
obligations prescribed by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), as implemented by VA 
regulations.  66 Fed. Reg. 45,620, 45,630- 32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  It is the Board's conclusion that the 
new law does not preclude the Board from proceeding to an 
adjudication of the appellant's claim for an increased 
rating.  This is so because a total rating, which is the 
benefit sought by the appellant, has been granted.  
Consequently, adjudication of this appeal, without referral 
to the RO for additional consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).




ORDER

An increased (100 percent) schedular rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

